Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 1 of 6 PageID #: 802



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD DIVISION


FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

                                Plaintiffs,
                                                      Civil Action No. 1:17-cv-00642
         vs.
                                                      Hon. David A. Faber

MERCER COUNTY BOARD OF
EDUCATION, et al.,

                                Defendants.



 PLAINTIFFS’ MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY

         Plaintiffs Elizabeth Deal and Jessica Roe, by and through their undersigned

counsel, file this Motion for Leave to Conduct Limited Discovery. In support of this

request, Plaintiffs state as follows:

    I.         Background

         1.      On April 10, 2019, Defendants Mercer County Board of Education,

Mercer County Schools, and Dr. Deborah Akers filed a motion to dismiss (“Defendants’

Motion to Dismiss”). ECF 80.

         2.      Defendants’ Motion to Dismiss is styled as a Rule 12(b)(6) motion and

presents four distinct challenges to Plaintiffs’ Amended Complaint: (1) that the case is

moot as to all Defendants; (2) that Defendant Akers is entitled to qualified immunity; (3)

that Defendant Mercer County Schools is not a final policymaker; and (4) that Plaintiffs’

claims are barred by the applicable statute of limitations.




                                              1
Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 2 of 6 PageID #: 803



          3.      Defendants’ arguments that the case is moot are based upon factual

developments that have occurred since the case was filed.

          4.      Specifically, Defendants’ support the mootness argument in their Motion

to Dismiss with a Declaration of the President of Defendant Mercer County Board of

Education and a copy of the purported Board Resolution terminating the BITS program at

issue in this case.

          5.      Plaintiffs request discovery on the factual issues related to Defendants’

claims of mootness.

    II.        Request for Relief

          6.      This Court has the discretion to and should provide Plaintiffs with the

opportunity to conduct limited discovery on the issue of mootness, so that it may consider

Defendants’ motion with a full factual record, as opposed to the facts Defendants have

cherry-picked to support their Motion to Dismiss.

          A. Given the factual nature of Defendants’ mootness challenge, discovery is
             appropriate.

          7.      As a Rule 12(b)(6) motion that relies upon facts beyond those asserted in

the complaint at issue, Defendants’ Motion to Dismiss must be treated as a motion for

summary judgment and Plaintiffs must be given an opportunity to conduct relevant

discovery.

          8.      Even if Defendants seek to recharacterize their Motion to Dismiss as a

Rule 12(b)(1) motion, the Court should still grant Plaintiffs’ request for leave to conduct

limited discovery on the issue of mootness.

          9.      Where a Rule 12(b)(1) motion relies upon facts outside the complaint at

issue, the motion is treated as a “factual challenge,” and in such situations, discovery



                                                2
Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 3 of 6 PageID #: 804



should be provided where fact pertinent to a court’s jurisdictional analysis will be

developed.

       B. The Court’s mootness analysis will be fact-intensive, and full
          development of the relevant facts in limited discovery will be beneficial.

       10.     As the Fourth Circuit’s prior opinion in this case demonstrates,

consideration of whether a case is moot under the “voluntary cessation” doctrine requires

a fact-intensive analysis. Deal v. Mercer County Board of Education, 911 F.3d 183, 191-

192 (4th Cir. 2018) (analyzing surrounding facts, including newspaper reports with

comments of school administrators, in assessing whether Defendants met their “heavy

burden” under the Fourth Circuit’s voluntary cessation doctrine).

       11.     Several of the factual developments that have occurred since this case was

filed, upon which Defendants rely in support of their mootness arguments, require

exploration in discovery in order to be fully considered by the Court.

       12.     Discovery is especially appropriate given that the facts and circumstances

surrounding Defendants’ attempts to moot the case suggest that Defendants have acted in

response to this litigation and in order to avoid an adverse ruling in this case.

       13.     In addition, judicial economy is favored by full development of these facts

through the requested limited discovery, as an incomplete factual record and/or denial of

Plaintiffs’ request for limited discovery could provide a basis for remanding the same

mootness issue to this Court in any future appeal on the issue.

       C. The presence of Defendants’ other arguments in their Motion to Dismiss
          should not prevent the Court from granting the requested relief.

       14.     In conjunction with the filing of this motion, Plaintiffs have filed a

separate motion requesting that the Court grant Plaintiffs an extension of time to respond




                                              3
Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 4 of 6 PageID #: 805



to Defendants’ Motion to Dismiss pending completion of the discovery requested in this

motion.

       15.     Plaintiffs’ submit that the Court should first consider mootness before

considering Defendants’ other arguments and that an initial ruling on this request for

discovery will provide the most efficient handling of these matters.

       16.     First, Defendants’ mootness challenge presents a jurisdictional issue; if the

case is moot, the Court lacks jurisdiction to consider Defendants’ other substantive

arguments.

       17.     Second, Defendants’ mootness challenge is potentially dispositive of

Plaintiffs’ entire case. The same cannot be said of Defendants’ other arguments.

       18.     Defendants’ qualified immunity and municipal liability arguments stand to

only dismiss certain Defendants (namely, Defendant Akers and Defendant Mercer

County Schools) from the case.

       19.     Defendants’ statute of limitations argument, while potentially dispositive

of Plaintiffs’ entire case, has no merit; the Fourth Circuit Court of Appeals has already

recognized in this case that Plaintiffs have alleged an ongoing injury.

       20.     Thus, the Court should grant Plaintiffs’ request for discovery and also

their request for extension of time to file their response to Defendants’ Motion to

Dismiss.

       21.     Plaintiffs wish to conduct written discovery and depositions, limited to

those issues bearing upon the Court’s analysis of Defendants’ mootness arguments.

       22.     Plaintiffs request sixty (60) days within which to conduct this

jurisdictional discovery and are prepared to begin discovery forthwith.




                                             4
Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 5 of 6 PageID #: 806



       23.     Counsel for Defendants has been advised of Plaintiffs’ intention to seek

the requested jurisdictional discovery and has indicated that it plans to oppose Plaintiffs’

request.

       WHEREFORE, Plaintiffs request the Court enter the attached Proposed Order,

providing them with 60 days to conduct jurisdictional discovery on issues related to

mootness.

                                              Respectfully submitted,


                                              /s/ Marcus B. Schneider, Esquire
                                              Marcus B. Schneider, Esquire
                                              W.V. I.D. No. 12814
                                              STEELE SCHNEIDER
                                              428 Forbes Avenue, Suite 700
                                              Pittsburgh, PA 15219
                                              (412) 235-7682
                                              (412) 235-7693/facsimile
                                              marcschneider@steeleschneider.com




                                              5
Case 1:17-cv-00642 Document 86 Filed 04/24/19 Page 6 of 6 PageID #: 807



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019, the foregoing MOTION FOR LEAVE

TO CONDUCT LIMITED DISCOVREY was filed electronically. Notice of this filing

will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil

Procedure. Parties may access this filing through the Court’s ECF system.




                                              6
